Citation Nr: 0126970	
Decision Date: 12/03/01    Archive Date: 12/11/01	

DOCKET NO.  99-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, 
to include as due to nicotine dependence.

3.  Entitlement to service connection for a circulatory 
disorder, to include as due to nicotine dependence.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for a respiratory 
disorder, to include as due to nicotine dependence.

6.  Entitlement to service connection for a bilateral hip 
disorder.

7.  Entitlement to service connection for a bilateral foot 
disorder.

8.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This matter arises from a rating decision rendered in August 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, that denied the benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

Following preliminary review, the Board remanded the case to 
the RO in January 2001 for further development and 
adjudication.  The case subsequently was returned to the 
Board in October 2001 for further appellate consideration.  



REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA expands VA's duty 
to assist the claimant in the development of facts pertinent 
to his claim.  During the pendency of the appellant's appeal, 
the VCAA (now codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) became law.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf 

of the claimant.  While this case is in remand status, the RO 
must consider whether any additional notification or 
development action is required by the VCAA.

The VCAA also includes a duty to conduct a thorough and 
contemporaneous medical examination of the veteran, when 
required.  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  See Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  The Board previously remanded 
this case because the RO had not afforded the veteran with 
examinations in regard to any of his claims on appeal.  Such 
examinations should be accomplished prior to further Board 
action on the veteran's claims.  Following the Board's 
January 29, 2001 remand, the RO contacted the United States 
Armed Services Center for Research; that action was in 
keeping with the dictates of the remand.  However, additional 
actions indicated in the aforementioned remand decision were 
not accomplished prior to the return of the case to the 
Board.  Such actions must be accomplished in order to ensure 
due process of law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In view of the foregoing, this case again is REMANDED to the 
RO for action as follows:

1.  Once a response is received from the 
United States Armed Services Center for 
Research of unit records, the RO should 
review that response and indicate in the 
record whether any in-service stressors 
have been verified.  If at least one 
stressor is verified, the RO should 
proceed to paragraph 2.  If none of the 
veteran's stressors is verified, the RO 
should skip paragraph 2 and proceed to 
paragraph 3.

2.  If at least one in-service stressor 
is verified, the RO should afford the 
veteran a VA psychiatric examination.  

The veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Based upon a review of 
the claims file and the clinical 
findings, the examiner should indicate 
whether the veteran currently suffers 
from PTSD.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not causally related 
to a verified in-service stressor.  A 
complete rationale should be given for 
each opinion and conclusion expressed.

3.  The RO should afford the veteran a VA 
examination to determine the etiology, 
nature, and extent of the claimed heart, 
circulatory, skin, respiratory, bilateral 
hip, bilateral foot, and back disorders.  
Again, the veteran's claims file should 
be made available to the examiner in 
conjunction with the examination, and the 
examiner should review the entire claims 
file in conjunction therewith.  All 
necessary tests and studies should be 
accomplished.  Based upon a review of the 
claims file and the clinical findings, 
the examiner should provide a diagnosis 
for each disorder shown upon examination.  
The examiner should clearly indicate 
which, if any, of the veteran's claimed 
disorders are not shown to be present 
upon examination.  Conversely, for each 
diagnosed disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not related to the 
veteran's period of active military 
service and, specifically, to his 
reported in-service frostbite.  
Additionally, the examiner should comment 
on whether nicotine dependence was shown 
in service and whether 

it is at least as likely as not that any 
current respiratory, circulatory, or 
heart disorder is causally related to 
such nicotine dependence in service.  
Again, a complete rationale should be 
given for each opinion and conclusion 
expressed.

4.  Once the foregoing has been 
accomplished, the RO should review the 
examination report(s) to ensure 
compliance with this remand.  Any report 
that does not so comply should be 
returned to the examiner for corrective 
action.  

5.  Once the foregoing has been 
accomplished, the RO should again review 
the claims on the merits.  If any of the 
claims remains denied, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
additional information and to accord the appellant due 
process of law.  The appellant need take no action until so 
informed.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999)..


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




